Judge Martin, John C.,
dissenting.
I agree with the majority that a genuine issue of fact exists as to whether the statue of limitations was tolled pursuant to the continuing course of treatment doctrine; therefore I agree that summary judgment in favor of defendants based on the statute of limitations was error. I must respectfully disagree, however, with the majority’s disposition of defendants’ cross-assignment of error.
Defendants have cross-assigned as error the trial court’s failure to grant summary judgment on the grounds that facts established by plaintiff’s failure to respond to their request for admissions leaves no genuine issue of material fact in dispute. N.C.R. App. P. 10(d) permits appellees to cross-assign as error an act or omission of the trial court which deprives them of an alternative legal ground to support the judgment in their favor, where there is a possibility the appellate court will find error, as is the case here, on the ground upon which the trial court granted the judgment. Carawan v. Tate, 304 N.C. 696, 286 S.E.2d 99 (1982).
On 4 October 1996, defendants served, by certified mail, a request for admissions upon plaintiff, who was appearing pro se both at the time of service and at the summary judgment hearing. Plaintiff was requested to admit, in summary: (1) that all health care provided her by defendants was in conformity with the applicable standards of care; (2) that as of the date she commenced the action, neither plaintiff nor any attorney on her behalf had consulted with a medical *36expert who expressed an opinion that the care rendered by defendants did not conform to the applicable standards; and (3) that as of the date plaintiff commenced the action, no expert witness had evaluated any medical records relating to the care rendered her by defendants. Defendants presented an affidavit and return receipt showing the document was received by plaintiffs husband on 7 October 1996; plaintiff has never responded to the request for admissions.
Matters as to which admission is requested are deemed to be admitted unless the party to whom the request is directed serves a written response thereto within the time permitted by the rule. N.C. Gen. Stat. § 1A-1, Rule 36(a); Fieldcrest Cannon, Inc. v. Fireman’s Fund Ins. Co., 124 N.C. App. 232, 477 S.E.2d 59 (1996), reh’g in part, 127 N.C. App. 729, 493 S.E.2d 658 (1997). Once admitted, whether by answer or by failure to respond, the matter is conclusively established for the purpose of the pending action unless the court, upon motion, permits withdrawal or amendment of the admission. N.C. Gen. Stat. § 1A-1. Rule 36(b), Rhoads v. Bryant, 56 N.C. App. 635, 289 S.E.2d 637, disc. review denied, 306 N.C. 386, 294 S.E.2d 211 (1982). Moreover, matters admitted pursuant to Rule 36(b) may be sufficient to support a grant of summary judgment. Rhoads, see McDowell v. Estate of Anderson, 69 N.C. App. 725, 318 S.E.2d 258 (1984).
Proof of service by certified mail of pleadings and other papers required or permitted to be served raises a presumption that the document has been received by the addressee. N.C. Gen. Stat. § 1A-1, Rules 4(j2)(2) and 5(b) (1997). At the summary judgment hearing, plaintiff acknowledged that the request for admissions was sent to the proper address and, although she denied receiving them, she made no offer to rebut the presumption created by the foregoing rules. We must therefore presume plaintiff received the request for admissions. By failing to respond thereto, she has admitted each of the matters contained in the request.
The majority bases its decision upon the undeniable legal premise that the trial court had the discretion to permit plaintiff to withdraw her admissions. I agree the trial court has such discretion; I disagree that it has exercised its discretion in this case. Plaintiff has made no motion, expressly or impliedly to amend or withdraw her admissions. Moreover, the trial court did not rule, ex mero mo tu or otherwise, that she was entitled to do so. The majority in an effort to assist the pro se plaintiff, has invented a remedy by implying both a motion and a ruling.
*37I cannot join the majority in hypothesizing that the trial court exercised its discretion by means of an implied ruling made upon an implied motion. The Rules of Civil Procedure have been established to provide an orderly system to govern civil litigation. The Rules are not inflexible and are to be liberally construed; they must, however, be evenly applied to all litigants, including those who choose to represent themselves. According to the Rules, plaintiff has admitted facts which defeated her claim. Therefore, I vote to affirm summary judgment, though not for the reason relied upon by the trial court.